DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Hauptmann et al (Fig. 1); 7,649,948].
Regarding claim 1, [Hauptmann et al (Fig. 1); 7,649,948] discloses a differential amplifier circuit comprising an operational amplifier (09) with a positive input (+ input of 09) and a negative input (- input of 09) and a negative output (upper output of 09) and a positive output (lower output of 09), wherein a negative input voltage [the voltage applying to the upper input terminal (left terminal of C1)] is connected to the positive input (+ input terminal of 09) of the operational amplifier (09) via a negative input resistor (R1) and a positive input voltage [the voltage applying to the lower input terminal (left terminal of C1 prime)] is connected to the negative input (- input of 09) of the operational amplifier (09) via a positive input resistor (R1 prime), wherein the negative output (upper output of 09) of the operational amplifier (09) is connected to the positive input (+ input of 09) of the operational amplifier (09) via a first negative feedback resistor (R2) and to the negative input (- input of 09) of the operational amplifier (09) via a series connection of a first current sense resistor (R4) and a first positive feedback resistor (R3 prime), wherein the positive output (lower output of 09) of the operational amplifier (09) is connected to the negative input (- input of 09) of the operational amplifier (09) via a second negative feedback resistor (R2 prime) and to the positive input (+ input of 09) of the operational amplifier (09) via a series connection of a second current sense resistor (R4 prime) and a second positive feedback resistor (R3), and wherein a negative load output (the node between the elements R4 and R3 prime) is provided between the first current sense resistor (R4) and the first positive feedback resistor (R3 prime) and a positive load output (the node between the elements R3 and R4 prime) is provided between the second current sense resistor (R4 prime) and the second positive feedback resistor (R3).
Regarding claim 2, wherein the negative input resistor (R1) is equal to the positive input resistor (R1 prime).
Regarding claim 3, wherein the first positive feedback resistor (R3 prime) is equal to the second positive feedback resistor (R3).
Regarding claim 4, wherein the first negative feedback resistor (R2) is equal to the second negative feedback resistor (R2 prime).
Regarding claim 5, wherein the first current sense resistor (R4) is equal to the second current sense resistor (R4 prime).
Regarding claim 6, wherein the first positive feedback resistor (R3 prime) is equal to a series connection of the first negative feedback resistor (R2) and the first current sense resistor (R4).
Regarding claim 7, wherein the second positive feedback resistor (R3) is equal to a series connection of the second negative feedback resistor (R2 prime) and the second current sense resistor (R4 prime).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
  	#2695